IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41715

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 679
                                                )
       Plaintiff-Respondent,                    )     Filed: August 19, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
MARK WAYNE CORNELISON,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Mark Wayne Cornelison pled guilty to operating a motor vehicle while under the
influence and admitted to being a persistent violator, Idaho Code §§ 18-8004, 18-8005(5), 18-
8005(9). The district court sentenced Cornelison to a unified term of twenty years, with ten
years determinate. Cornelison filed an Idaho Criminal Rule 35 motion, which the district court
denied. Cornelison appeals.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the

                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Cornelison’s Rule 35 motion, we conclude
no abuse of discretion has been shown.        Therefore, the district court’s order denying
Cornelison’s Rule 35 motion is affirmed.




                                             2